DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,114,129 (herein, “’129”).

	Regarding claim 1 of instant application
Claim 1 of instant application
Claim 1 of ‘129
An information processing apparatus, comprising: 
at least one processor configured to: 
control display of a first video, wherein the first video is video content on a first display region of a display section; 
An information processing apparatus, comprising: 
at least one processor configured to: control display of a first video, wherein the first video is video content on a first display region of a display section; 
control display of a second video, wherein 
the second video is the video content on a second display region of the display section, and 
the second video is delayed from the first video by a determined time; and
control display of a second video, wherein the second video is the video content on a second display region of the display section, and the second video is delayed from the first video by a determined time; and
set a first tag inputted by a user into the first video and a second tag, having a type same as a type of the first tag, inputted separately from the first tag by the user into the second video delayed from the first video as tags for the video content,
set a first tag inputted by a user into the first video and a second tag, having a type same as a type of the first tag, inputted separately from the first tag by the user into the second video delayed from the first video as tags for the video content,
wherein the second tag is set based on the input into the second video different from the input into the first video
wherein the second tag is set based on the input into the second video different from the input into the first video.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘129. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘129 in that claim 1 of ‘129 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘129 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘129. That is, claim 1 of instant application is anticipated by claim 1 of ‘129. 
Claim 2 of the instant application corresponds to claim 2 of ‘129 Patent.
	Claim 3 of the instant application corresponds to claim 3 of ‘129 Patent.
	Claim 4 of the instant application corresponds to claim 4 of ‘129 Patent.
	Claim 5 of the instant application corresponds to claim 5 of ‘129 Patent.
	Claim 6 of the instant application corresponds to claim 6 of ‘129 Patent.
	Claim 7 of the instant application corresponds to claim 7 of ‘129 Patent.
	Claim 8 of the instant application corresponds to claim 1 of ‘129 Patent.
	Claim 9 of the instant application corresponds to claim 10 of ‘129 Patent.
	Claim 10 of the instant application corresponds to claim 8 of ‘129 Patent.
	Claim 11 of the instant application corresponds to claim 9 of ‘129 Patent.
	Claim 12 of the instant application corresponds to claim 10 of ‘129 Patent.
	Claim 13 of the instant application corresponds to claim 11 of ‘129 Patent.
	Claim 14 of the instant application corresponds to claim 12 of ‘129 Patent.
	Regarding claim 15 of instant application
Claim 15 of instant application
Claim 13 of ‘129
An information processing method, comprising: 
displaying a first video, wherein 
the first video is video content on a first display region of a first display section; 
An information processing method, comprising: 
displaying a first video, wherein 
the first video is video content on a first display region of a display section; 
displaying a second video, wherein 
the second video is the video content on a second display region of a second display section, and 
the second video is delayed from the first video by a determined time; and 
displaying a second video, wherein 
the second video is the video content on a second display region of the display section, and 
the second video is delayed from the first video by a determined time; and
setting a first tag inputted by at least one user into the first video and a second tag, having a type same as a type of the first tag, inputted separately from the first tag into the second video delayed from the first video as tags for the video content,
setting a first tag inputted by a user into the first video and a second tag, having a type same as a type of the first tag, inputted separately from the first tag by the user into the second video delayed from the first video as tags for the video content,
wherein the second tag is set based on the input into the second video different from the input into the first video.
wherein the second tag is set based on the input into the second video different from the input into the first video.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘129. In conclusion, claim 15 of the instant application is anticipated by claim 13 of ‘129 in that claim 13 of ‘129 contains all the limitations of claim 15 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 13 of ‘129 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 15 is generic to all that is recited in claim 13 of ‘129. That is, claim 15 of instant application is anticipated by claim 13 of ‘129. 
	Regarding claim 16 of instant application
Claim 16 of instant application
Claim 14 of ‘129
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: 
displaying a first video, wherein 
the first video is video content on a first display region of a first display section;
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: displaying a first video, wherein the first video is video content on a first display region of a display section; 
displaying a second video, wherein 
the second video is the video content on a second display region of a second display section, and 
the second video is delayed from the first video by a determined time; and 
displaying a second video, wherein 
the second video is the video content on a second display region of the display section, and 
the second video is delayed from the first video by a determined time; and
setting a first tag inputted by at least one user into the first video and a second tag, having a type same as a type of the first tag, inputted separately from the first tag into the second video delayed from the first video as tags for the video content, 

setting a first tag inputted by a user into the first video and a second tag, having a type same as a type of the first tag, inputted separately from the first tag by the user into the second video delayed from the first video as tags for the video content,
wherein the second tag is set based on the input into the second video different from the input into the first video.
wherein the second tag is set based on the input into the second video different from the input into the first video.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘129. In conclusion, claim 16 of the instant application is anticipated by claim 14 of ‘129 in that claim 14 of ‘129 contains all the limitations of claim 16 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 14 of ‘129 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 16 is generic to all that is recited in claim 14 of ‘129. That is, claim 16 of instant application is anticipated by claim 14 of ‘129. 
	Regarding claim 17 of instant application
Claim 17 of instant application
Claim 15 of ‘129
An information processing apparatus, comprising: 
at least one processor configured to: control display of a first video, wherein the first video is video content on a first display region of a first display section; 
control display of a second video, wherein the second video is the video content on a second display region of a second display section, and 
the second video is delayed from the first video by a determined time; 
An information processing apparatus, comprising: 
at least one processor configured to: control display of a first video, wherein the first video is video content on a first display region of a display section; 
control display of a second video, wherein 
the second video is the video content on a second display region of the display section, and 
the second video is delayed from the first video by a determined time; 
control display of a first tag input section on the first display section and a second tag input section on the second display section, wherein 
the first tag input section is configured to accept input of a first tag from at least one user for the first video, 
the second tag input section is configured to accept input of a second tag for the second video, and 
each of the first tag input section and the second tag input section includes at least one tag input button;
control display of a first tag input section and a second tag input section on the display section, wherein 
the first tag input section is configured to accept input of a first tag from a user for the first video, 
the second tag input section is configured to accept input of a second tag from the user for the second video, and 
each of the first tag input section and the second tag input section includes at least one tag input button;
set the first tag inputted by the at least one user into the first video and the second tag inputted into the second video as tags for the video content; and
set the first tag inputted by the user into the first video and the second tag inputted by the user into the second video as tags for the video content; and
prioritize the second tag in a case the first tag is the same as the second tag in type, and the second tag and the first tag are within a determined time range.
prioritize the second tag in a case the first tag is the same as the second tag in type, and the second tag and the first tag are within a determined time range.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘129. In conclusion, claim 17 of the instant application is anticipated by claim 15 of ‘129 in that claim 15 of ‘129 contains all the limitations of claim 17 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘129 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 17 is generic to all that is recited in claim 15 of ‘129. That is, claim 17 of instant application is anticipated by claim 15 of ‘129. 
Claim 18 of the instant application corresponds to claim 1 of ‘129 Patent.
	Claim 19 of the instant application corresponds to claim 1 of ‘129 Patent.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484